Title: From Benjamin Franklin to Sargent Aufrere & Co., 8 January 1762
From: Franklin, Benjamin
To: Sargent Aufrere & Co.


To Messrs. Sargent & Aufrere,
Gentlemen,
Craven Street, Janry. 8. 1762
The very obliging manner in which you have undertaken to support the Credit of the Province Drafts, demands my thankful Acknowledgments in Behalf of the Province, which I beg you to accept. Your doing it so readily and chearfully at my Instance I esteem a particular Obligation on myself. I shall not fail explaining your Motives in this Transaction to the Assembly as you desire. There can be no doubt of its being a right Measure that must be approved of. It appears by the Speaker’s Letter, that the Assembly order’d the Drawing on the Expectations, then general, that a Peace would be concluded and of Consequence the Value of their Stocks enhanced by the Time the Bills would arrive here. They thought, that by drawing for the original Sum only, they should be a good deal within bounds. It has happened otherwise, and there must be a considerable Deficiency. If the overdrawn Bills were to go back protested, there would be a Disappointment to the Merchants who purchas’d the Bills, which the Interest could not compensate: The Publick would have that Interest to pay, added to the Loss; and the Credit of their future Drafts would be impaired, and so probably not fetch so good a Price as otherwise they might do. I will give you in due time the Notice you desire of all the necessary Particulars relating to the Bills to be referr’d to you for Payment. The Act of Assembly I shall [have] no Occasion for: It may be of Use to you; be pleas’d to keep it. I am, with the greatest Esteem, Gentlemen, Your most obedient Servant
B. Franklin
